DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are allowed.
Examiner’s notes

Examiner has considered the IDS filed on 11/09/2021.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … executing a smart contract that is invoked through a first account of a first blockchain network, wherein the smart contract receives as parameters (i) message content and (ii) information of a recipient of the message content located in a second blockchain network that is outside of the first blockchain network, and wherein executing the smart contract includes combining (i) an identifier of the first account, (ii) an identifier of the first blockchain network, (iii) the message content, and (iv) the information of the recipient of the message content, into an authenticatable message (AM); saving the AM in a data field of a log that is included in a transaction receipt that corresponds to execution of the smart contract; after nodes of the first blockchain network have performed consensus processing on the transaction receipt, storing, in a blockchain of the first blockchain network, the transaction receipt that includes the AM…in combination and relationship with the rest of claim as being claimed in claims 1, 13, 25.
Therefore, claims 2-12, 14-24, 26-30 are allowable as being dependent upon independent claims 1, 13, 25.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to sending a cross-chain authenticatable message.

Vekiarides et al (Pub. No. US 2016/0019148); “Hash Discriminator Process for Hierarchical Cache System”;
-Teaches cloud storage service offered by cloud storage service…operating as cache level…the cloud storage may be a private cloud accessible only via a private network and owned or operated by the same private entity that owns operates the caches…see par. 31-35.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436